 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 1st day of August,
2007 (the “Effective Date”), by and between Continental Casualty Company, an
Illinois insurance company (the “Company”), and D. Craig Mense (“Executive”);
WITNESSETH:
          WHEREAS, the Company wishes to employ Executive as Executive Vice
President and Chief Financial Officer of the Company with senior management
level responsibility in the capacity of Chief Financial Officer for the
principal business units and subsidiaries of the Company, being hereinafter
referred to as the “CNA insurance companies,” and Executive wishes to accept and
agree to such employment under the terms and conditions set forth hereinbelow.
          NOW, THEREFORE, in consideration of the foregoing premises and the
promises and covenants herein, the parties hereto agree as follows:
          1. Employment Term. The Company and Executive agree that the Company
shall employ Executive to perform the duties of an Executive Vice President and
Chief Financial Officer of the CNA insurance companies for the period commencing
on August 1, 2007 (“Effective Date”) and ending on December 31, 2010, or such
earlier date as of which Executive’s employment is terminated in accordance with
Section 6 hereof (said period the “Term”). The covenants set forth in
Sections 7, 8, 9, 10, 11, 12, 13, and 14 shall survive the employment term of
this Agreement.
          2. Duties of Executive.
          (a) Executive shall perform the duties and responsibilities of an
Executive Vice President and Chief Financial Officer (hereinafter “CFO”) of the
CNA insurance companies as defined and directed by the Company’s Chief Executive
Officer (hereinafter “CEO”). Executive shall report to the CEO. Executive may be
elected to and shall serve as a member of the Board of Directors of one or more
of the CNA insurance companies, and if so elected Executive agrees to serve on
such boards in such capacity without additional compensation. Executive further
agrees to resign any such position(s) on such Boards upon the termination of his
employment with the Company for any reason; provided, however, that nothing in
this Agreement shall require that any CNA insurance companies elect Executive to
its board of directors. Executive has also been elected as an executive officer
of CNA Financial Corporation (“CNAF”), a publicly-traded company that is the

 



--------------------------------------------------------------------------------



 



indirect parent of the Company, and Executive agrees to serve in such capacity
for the term of this Agreement without additional compensation.
     (b) Executive shall diligently and to the best of his abilities assume,
perform, and discharge the duties and responsibilities of Executive Vice
President and CFO, as well as such other specific duties and responsibilities as
the CEO shall assign or designate to Executive from time to time not
inconsistent with Executive’s status. Executive shall devote substantially all
of his working time to the performance of his duties as set forth herein and
shall not, without the prior written consent of the CEO, accept other employment
or render or perform other services, nor shall he have any direct or indirect
ownership interest in any other business which is in competition with the
business of the Company or the CNA insurance companies, other than in the form
of publicly-traded securities constituting less than five percent (5%) of the
outstanding securities of a corporation (determined by vote or value) or limited
partnership interests constituting less than five percent (5%) of the value of
any such partnership. The foregoing shall not preclude Executive from engaging
in charitable, professional, and personal investment activities, provided that,
in the judgment of the CEO, such activities do not materially interfere with the
performance of his duties and responsibilities hereunder.
     3. Compensation.
     (a) During the Term, the Company shall pay to Executive for the period he
is employed by the Company hereunder, an annual base salary of $800,000.00 (the
“Base Compensation”). The Base Compensation shall be payable not less frequently
than in monthly increments. At the discretion of the CEO and/or the Compensation
Committee (the “Committee”) of CNAF’s Board of Directors, such salary rate may
be increased annually during the term of the Agreement, based on market
considerations, responsibilities and performance. In no event shall Executive’s
Base Compensation be reduced to an amount that is less than the amount specified
in this Section 3(a) without Executive’s written consent, or to an amount that
is less than the amount of Base Compensation that he was previously receiving
under this Agreement without Executive’s written consent.
     (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”). Subject to the approval of the Committee, the Executive’s
maximum Bonus opportunity thereunder shall not exceed the rate of two-hundred
percent (200%) of his Base Compensation for each twelve month bonus period. In
no event shall the maximum Bonus opportunity be reduced without the Executive’s
written consent. The amount of the Bonus shall be based on the Committee’s
assessment in its sole discretion of Executive’s performance and the net
operating income goals (or other applicable measures ) set annually by the
Committee, and shall be determined and payable in accordance with the terms of
the Plan, as set forth in the Plan documents. The Committee shall have unlimited
negative discretion under the Plan and this Agreement to decrease the amount of
Executive’s Bonus for any

 



--------------------------------------------------------------------------------



 



year. Executive’s annual Bonus determination shall be subject to renegotiation
between the parties hereto in the event of a change in the identity of the Chief
Executive Officer of the Company during the term of this Agreement, but only
with regard to any such Bonus amounts that are unpaid at the time such change
occurs.
     (c) Subject to the approval of the Committee, Executive shall be eligible
to receive a long-term Incentive cash award, in accordance with the terms of the
Plan, as may be in effect during the Term or such other long term incentive plan
as the Company may from time to time adopt for its senior officers. The
Executive’s target long-term incentive cash award shall be twenty-five percent
(25%) of his Base Compensation during any applicable three year performance
period as determined by the Company and/or the Committee, beginning with the
2008 performance year; that is, (a) effective for the 2008 performance year of
the 2006-2008 cycle, (b) effective for the 2008 and 2009 performance years of
the 2007-2009 cycle and (c) effective for all covered years in each subsequent
performance cycle. In no event shall the target award be reduced without the
Executive’s written consent. Actual payout of the long-term incentive cash award
may range from 0% to 200% of target, based on the Company’s overall business
results and performance as determined by the Committee in its sole discretion.
     (d) Subject to the approval of the Committee, Executive shall be awarded a
minimum grant of 30,000 stock appreciation rights paid in stock (“SARs”) of CNA
Financial Corporation (“CNAF”) common stock or equivalent stock options
annually, beginning with the 2008 performance year (awarded in February of
2008), during the term of Executive’s employment under this Agreement. Such
annual grant may be increased at the recommendation of the CEO and upon approval
of the Committee, subject to share availability. Executive’s rights with respect
to shares awarded hereunder shall be subject to the terms of the Plan, share
availability and approval by the Committee.
     (e) For avoidance of doubt respecting awards to Executive under
Section 3(b), 3(c), 3(d) and 3(e) hereof, the Committee shall retain such
discretion as may be provided under the Plan to satisfy Section 162(m) of the
Internal Revenue Code of 1986 (“Code”) or any successor provision. The Company
will defer until the first tax year in which it reasonably anticipates, or
should reasonably anticipate, that deductibility is not limited by said Section
162(m) the payment of all compensation to which Executive is entitled under this
Agreement which the Company reasonably anticipates would be non-deductible under
said Section 162(m) or any successor provision with respect to deductibility of
executive compensation if paid in the tax year in which it would otherwise be
payable. Subject to Section 162(m) of the Code and any other applicable laws or
regulations as interpreted by the Company, deferred compensation may be credited
to the Executive’s SES-CAP account and, if so credited, shall be subject to the
terms thereof and of the Company’s SES-CAP Plan.

 



--------------------------------------------------------------------------------



 



     (f) Executive’s pensionable earnings under the Savings & Capital
Accumulation Plan (“S-CAP”) and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as interpreted by the
Company. Any deferral elections available to Executive with respect to such
pensionable earnings shall be made prior to the beginning of the year in which
any amounts subject to such elections are earned.
     (g) All payments due under this Agreement shall be subject to withholding
as required by law.
     4. Other Benefits. Executive shall be entitled to continue to participate
in the various benefit plans, programs or arrangements established and
maintained by the Company from time to time and applicable to senior executives
of the Company such as, but not by way of limitation, medical benefits, dental
benefits, life insurance, long-term disability insurance, both qualified and
supplemental defined contribution plans, and to receive all fringe benefits made
available to senior executives of the Company, including relocation assistance,
club membership, and tax return preparation. Executive’s entitlement to
participate in any such plan, program or arrangement shall in each case be
subject to the terms and conditions of the Company’s policies with regard to
such plans, programs or arrangements, as adjusted by the Company from time to
time in its sole discretion. Executive shall not be eligible for paid time off
(“PTO”) under the Company’s PTO policy. In the event of termination of
employment, Executive’s available severance benefits shall be determined solely
in accordance with Section 6 hereof.
     5. Expense Reimbursement. Executive shall continue to be entitled to
reimbursement by the Company for all reasonable and customary travel and other
business expenses incurred by Executive in carrying out his duties under this
Agreement, in accordance with the general travel and business reimbursement
policies adopted by the Company as adjusted from time to time. Executive shall
report all such expenditures not less frequently than monthly accompanied by
adequate records and such other documentary evidence as required by the Company
or by Federal or state tax statutes or regulations governing the substantiation
of such expenditures.
     6. Termination of Employment. If Executive’s employment with the Company
shall terminate during the term of this Agreement, the following conditions set
forth herein shall apply with respect to the Executive’s compensation and
benefits hereunder. Either party may terminate Executive’s employment with the
Company during the term of this Agreement by written notice to the other party,
effective as of the date specified in such notice and Executive’s employment
shall automatically terminate in the event of Executive’s death. Upon
termination of Executive’s employment during or at the end of the term of this
Agreement, the rights of the parties under this Agreement shall be determined
pursuant to this Section 6. All payments to be made hereunder shall be made
either to Executive or to his personal representatives, heirs or beneficiaries,
as the case may be. In

 



--------------------------------------------------------------------------------



 



the event of Executive’s termination during the term of this Agreement, unless
otherwise specified in this Agreement Executive’s rights, if any, under any of
the Company’s defined contribution, incentive or other benefit plans of any
nature shall be governed by the respective terms of such plans.
     6.1 Death and Disability. In the event of the death of Executive or, at the
Company’s election, in the event of his Permanent Disability (as defined below)
during the term of this Agreement, provided it has not already terminated,
Executive’s employment shall terminate; provided, however, that:
     (a) The Company shall pay to Executive or his personal representatives,
heirs or beneficiaries as the case may be, an amount equal to his: (i) unpaid
Base Compensation and current year’s Bonus calculated as 150% of Base
Compensation and target CNA long-term incentive cash awards prorated to the date
of termination; (ii) any previous year’s unpaid Bonus based upon actual or
discretionary payouts, if any; and (iii) unpaid cash entitlements, if any,
earned by Executive or payable to his beneficiaries as of the date of
termination which, pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash awards or other awards under the Incentive
Compensation Plan), accrued prior to the date of termination.
     (b) For purposes of this Agreement, the term “Permanent Disability” means a
physical or mental condition of Executive which, as determined by the CEO based
on and consistent with available medical information, is expected to continue
beyond 26 weeks and which renders Executive incapable of performing any
substantial portion of the services contemplated hereunder, with reasonable
accommodation compatible with the fulfillment of his duties as described in
Section 2 hereinabove.
     6.2 Termination for Cause by the Company. In the event that Executive shall
engage in any conduct which the CEO in his sole discretion shall determine to be
“Cause,” as defined herein, he shall be subject to termination forthwith. For
purposes of this Agreement, Cause shall mean engaging in or committing: (i) any
act which would constitute a felony or other act involving fraud, dishonesty,
moral turpitude, unlawful conduct or breach of fiduciary duty; (ii) a
substantial breach of any provision of this Agreement; (iii) willful or reckless
material misconduct in the performance of the Executive’s duties; or (iv) the
habitual neglect of duties; provided however, that, for purposes of clauses
(iii) and (iv), Cause shall not include any one or more of the following: bad
judgment, negligence or any act or omission believed by the Executive in good
faith to have been in or not opposed to the interest of the Company (without any
intent by the Executive to gain, directly or indirectly, a profit to which he
was not legally entitled). If the Executive agrees to resign from his employment
with the Company in lieu of being terminated for Cause, he may be deemed to have
been terminated for Cause for purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



     Upon terminating the Executive for Cause, other than paying the Executive
within 30 days of such termination his: (i) unpaid Base Compensation prorated to
the date of termination and (ii) unpaid cash entitlements, if any, earned and
accrued pursuant to the terms of any applicable Company plan or program (which
unpaid cash entitlements shall not include any unpaid Bonus or any unpaid
long-term incentive cash awards or other awards under the Incentive Compensation
Plan) prior to the date of the date of termination, the Company shall have no
further obligations whatsoever to Executive under this Agreement. In the event
of termination for Cause, Executive agrees to continue to be bound by the
covenants set forth herein at Sections 7 through 14 subsequent to the date of
such termination, for such periods of time as provided for in said Sections
respectively. The CEO shall, in his discretion but in consultation with the
Board of Directors of CNAF, determine whether, in light of all surrounding
circumstances, (i) any additional compensation should be paid to the Executive
as a result of Executive being bound by the provisions of Section 9 hereinbelow
in the event of his termination for Cause and (ii) any modification to the
requirements of said Section 9 in relation to the Executive should be made.
     6.3 Termination by the Company Without Cause / Termination by Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
“Without Cause” (as that term is defined hereinbelow), or in the event Executive
terminates his employment for “Good Reason” (as that term is defined
hereinbelow):
     (a) The Company shall pay to Executive severance consisting of an amount
equal to the 12 months of the Executive’s Base Compensation and Bonus calculated
at 150% of Base Compensation, or the aggregate amount of unpaid base
compensation due to Executive under this Agreement, whichever is greater, in
effect at the time of termination. The severance shall be paid not less
frequently than in equal monthly installments following such termination. The
Company shall also pay the Executive (i) aggregate unpaid Base Compensation and
current year’s Bonus calculated as 150% of Base Compensation and target CNA
long-term incentive cash awards prorated to the date of termination; (ii) any
previous year’s unpaid Bonus based upon actual or discretionary payouts, if any;
and (iii) within 30 days of his termination, unpaid cash entitlements, if any,
earned and accrued pursuant to the terms of any applicable Company plan or
program prior to the date of the date of termination (which unpaid cash
entitlements under this Section 6.3(a)(ii) shall not include any unpaid Bonus or
any unpaid long-term incentive cash awards or other awards under the Plan).
Executive agrees to be bound by the covenants set forth herein prior to, as of
and subsequent to the termination date. In addition, Executive shall continue to
participate, at the active employee rates, in such health benefits plans in
which he is enrolled throughout the term of the payments set forth in this
Section 6.3(a), up to a maximum of 12 months, with said period of participation
to run concurrently with any period of COBRA coverage to which Executive may be
entitled. To the extent such health benefit coverage extends beyond the
aforesaid period of COBRA coverage, the difference between the premium paid by
Executive for participation in such health benefit plans and the

 



--------------------------------------------------------------------------------



 



premium that would be payable by an employee receiving COBRA coverage shall
constitute taxable income to Executive, and deferred compensation, subject to
Section 409A of the Code, and Executive shall not receive any payment or other
benefit in lieu of such coverage. Other than as set forth in this Section 6.3
(a), the Company shall have no further obligations to Executive under this
Agreement in the event of a termination of Executive’s employment by the Company
Without Cause or any termination of Executive’s employment by Executive.
     (b) “Good Reason” as set forth herein is defined as a reduction in the rate
of Executive’s Base Compensation, annual incentive opportunity or long-term
incentive cash target compensation, a required relocation of his personal
residence to another geographical area outside of the geographical area where
the Company’s home office is located without Executive’s consent, a change in
Executive’s direct reporting relationship to the CEO or other involuntary loss
of position as described herein (other than as a result of a termination by the
Company for Cause) or a substantial diminution in Executive’s duties and
responsibilities without Executive’s consent.
     (c) “Without Cause” as set forth herein is defined as a termination of the
Executive’s employment by the Company for any reason not described in
subsections 6.1 and 6.2.
Any term or provision in this Agreement to the contrary notwithstanding, any
failure of the parties to reach agreement as to Executive’s annual Bonus
pursuant to the renegotiation referenced in the final sentence of Section 3(b)
of this Agreement shall not constitute either termination of Executive’s
employment Without Cause or a basis for Executive’s termination of his
employment for Good Reason as provided for in this Section 6.3. In the event of
any termination of employment as described in this Section 6.3, Executive agrees
to continue to be bound by the covenants set forth herein at Sections 7 through
14 subsequent to the date of such termination for such periods of time as
provided for in said Sections respectively. Any term or provision herein to the
contrary notwithstanding, the timing and other conditions of any severance or
other payments to be made under this Agreement shall be subject to the
requirements of all applicable laws and regulations, whether or not they are in
existence or in effect when this Agreement is executed by the parties hereto.
     6.4 Voluntary Resignation by Executive. In the event that Executive’s
employment is voluntarily terminated by Executive other than pursuant to
subsection 6.3 or as a direct result of his death or Permanent Disability (as
described in subsection 6.1), the Company shall have no further obligations to
Executive under this Agreement other than paying the Executive within 30 days of
such termination his: (i) unpaid Base Compensation prorated to the date of
termination and (ii) unpaid cash entitlements, if any, earned and accrued
pursuant to the terms of any applicable Company plan or program (which unpaid
cash entitlements shall not

 



--------------------------------------------------------------------------------



 



include any unpaid Bonus or any unpaid long-term incentive cash awards or other
awards under the Plan) prior to the date of termination. In the event of
termination of employment as described in this Section 6.4, Executive agrees to
continue to be bound by the covenants set forth herein at Sections 7 through 14
subsequent to the date of such termination for such periods of time as provided
for in said Sections respectively.
     6.5 Expiration of Agreement.
     (a) If the Company has not made an offer to Executive by September 30, 2010
to extend his employment with the Company under a compensation structure
substantially similar to the one provided for in this Agreement, Executive’s
employment shall terminate on January 1, 2011 and his employment shall be
treated as having been terminated in accordance with Section 6.3 of this
Agreement (relating to Termination by Company Without Cause/ Termination by
Executive for Good Reason), and the sole payments and benefits to which he may
be entitled shall be governed by said Paragraph, except in the event that
Executive’s employment continues through December 31, 2010, Executive will also
be eligible to receive the Bonus and long-term incentive cash award that would
otherwise be earned as provided for in Section 3 for the year 2010, payable as
provided for therein. Other than as set forth in this Section 6.5 (a), the
Company shall have no further obligations to Executive under this Agreement in
the event of a termination of Executive’s employment by the Company due to its
expiration under the terms of this Agreement, except as otherwise set forth in
subset (b) of this Section 6.5.
     (b) Notwithstanding the foregoing, if Executive’s employment with the
Company terminates following Executive’s rejection of an offer by the Company to
extend the term of the Agreement or to enter into a new Agreement prior to
termination, with Base Compensation, Bonus and long-term incentive cash award
target that are not less than Executive’s Base Compensation, Bonus and long-term
incentive cash award target as of the date of the termination or if Executive
voluntarily resigns, then his employment shall be treated as having been
terminated in accordance with Section 6.4 of this Agreement (relating to
Voluntary Resignation), and the sole payments to which he may be entitled shall
be governed by said Paragraph. The Company will take into account market
considerations with regard to Base Compensation as provided for in any offer by
the Company to extend the term of the Agreement or enter into a new Agreement as
provided for in this subset (b). In the event of termination of employment as
described in any portion of this Section 6.5, Executive agrees to continue to be
bound by the covenants set forth herein at Sections 7 through 14 subsequent to
the date of such termination for such periods of time as provided for in said
Sections respectively.
     (c) During such period as the Executive shall continue to be employed by
the Company between September 30, 2010 and December 31, 2010, he shall be paid
under the same terms and at the same rate as was in effect on September 29,
2010.

 



--------------------------------------------------------------------------------



 



     6.6 Other Benefits. In the event that Executive’s employment is terminated
pursuant to Sections 6.1, 6.2 or 6.4: (a) Executive’s coverage under the
Company’s short-term disability plan shall end on the date of termination of
employment; (b) Executive’s coverage under the Company’s long-term disability
plan shall end on the last day of the month in which termination of employment
occurs; and (c) Executive’s coverage under the Company’s non-contributory and
contributory life, dependent life and accidental death and dismemberment plans
shall end on the last day of the month in which termination occurs. In the event
that Executive’s employment is terminated pursuant to Section 6.3, the foregoing
provisions of this Section 6.6 shall also apply, except that in such event
Executive’s coverage under the Company’s contributory life, dependent life and
contributory accidental death and dismemberment plans shall continue through the
end of any applicable severance period upon payment of the applicable premium.
     6.7 Release. Executive acknowledges that the severance benefits set forth
in Section 6 hereof provides significant additional benefits as compared to
those available to the Company’s employees in general. As a condition precedent
to receiving any payments or other benefits pursuant to Section 6 of this
Agreement, Executive agrees to sign a full and complete release acceptable to
the Company releasing the Company, its subsidiaries and affiliates and their
directors, officers and employees of any and all claims, both known and unknown
as of the date of Executive’s termination of employment with the Company. In the
absence of Executive’s executing such a release in a form satisfactory to the
Company, the Company shall have no obligation to Executive to make any payments
or provide any other benefits as provided in said Section 6 or otherwise upon
termination of Executive’s employment by the Company.
     6.8 Involuntary Termination Rule. Any term or provision of this Section 6
or elsewhere in the Agreement to the contrary, the following provisions shall
apply to any payments to be made to Executive pursuant to Section 6.1 on
termination by reason of Permanent Disability, Section 6.3 or Section 6.5(a)
(collectively the “Payments”):
(a) Each Payment to be made on a separate date shall be treated as a separate
Payment for purposes of §409A of the Code.
(b) The aggregate amount of all Payments, if any, payable after March 15 of the
year following the year that includes the date of such involuntary termination
(the “Termination Date”) but before the date that is six months after the
Termination Date (increased by any other amounts of taxable compensation paid to
the Executive during such period that would not have been paid but for such
termination) shall not exceed two times the lesser of (i)

 



--------------------------------------------------------------------------------



 



Executive’s Base Compensation on the last day of the year immediately prior to
the year that includes the Termination Date or (ii) the limit in effect under
§401(a)(17) of the Code during the year that includes the Termination Date, as
determined by the Company.
(c) To the extent the Payments payable during the period described in
subparagraph (b) above would otherwise exceed the limit of subparagraph (b),
such Payments shall be reduced to the extent necessary to satisfy the
requirement of subparagraph (b) as determined by the Company, and the amount by
which the Payments are reduced will be paid to Executive in a lump sum, without
interest, on the first business day that is six months after the Termination
Date as determined by the Company. However, if Executive dies during such
period, the limits of subparagraph (b) shall not apply to Payments to the
Executive’s beneficiaries or estate.
     7. Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is “confidential information” (as that term
is defined hereinbelow) and learned during the course of or as a result of his
employment which relates to: (a) the Company and/or any other business or entity
in which the Company during the course of the Executive’s employment has
directly or indirectly held a greater than a 10% equity interest, whether voting
or non-voting; and (b) the Company’s customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the Company. Upon the termination
of his employment Executive shall return all confidential information and any
copies thereof to the Company, whether it exists in written, electronic,
computerized or other form.
     8. “Confidential Information” Defined. For purposes of this Agreement,
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other affiliated
entities as described in Section 7 above. Such information may without
limitation include information relating to data, finances, marketing, pricing,
profit margins, underwriting, claims, loss control, marketing and business
plans, renewals, software, processing, vendors, administrators, customers or
prospective customers, products, brokers, agents and employees.
     9. Competition. Executive hereby agrees that, while he is employed by the
Company, and for a period of 6 months following the date of his termination of
employment with the Company for any reason, he will not,

 



--------------------------------------------------------------------------------



 



directly or indirectly, without the prior written approval of the CEO, enter
into any business relationship (either as principal, agent, board member,
officer, consultant, stockholder, employee or in any other capacity) with any
business or other entity that at any relevant time is engaged in the business of
insurance in direct or indirect competition with the Company or any of its
affiliates (a “Competitor”); provided, however, that such prohibited activity
shall not include the ownership of less than 5% of the outstanding securities of
any publicly-traded corporation (determined by vote or value) regardless of the
business of such corporation. Upon the written request of Executive, the CEO
will determine whether a business or other entity constitutes a “Competitor” for
purposes of this Section 9; provided that the CEO may require Executive to
provide such information as the CEO determines to be necessary to make such
determination, and further provided that the current and continuing
effectiveness of such determination may be conditioned on the accuracy of such
information, and on such other factors as the CEO may determine.
     10. Solicitation. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any person who is then, or who during the preceding one year was,
an employee of the Company or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof.
     11. Non-interference. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not disturb or attempt to disturb any
business relationship or agreement between either the Company or any subsidiary
or affiliate of the Company or any successor or purchaser of any portion
thereof, and any other person or entity.
     12. Assistance with Claims. Executive agrees that, while he is employed by
the Company, and for a reasonable period (not less than 60 months from the date
of termination) thereafter, he will be available, on a reasonable basis, to
assist the Company and its subsidiaries and affiliates in the prosecution or
defense of any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (“Claims”) that may be made or
threatened by or against the Company or any of its subsidiaries or affiliates.
Executive agrees, unless precluded by law, to promptly inform the Company if he
is requested (i) to testify or otherwise become involved in connection with any
Claim against the Company or any subsidiary or affiliate or (ii) to assist or
participate in any investigation (whether governmental or private) of the
Company or any subsidiary or affiliate or any of their actions, whether or not a
lawsuit has been filed against the Company or any of its subsidiaries or
affiliates relating thereto. The Company agrees to provide reasonable
compensation, including reasonable attorney’s fees, to Executive for such
assistance provided during such period. Nothing in

 



--------------------------------------------------------------------------------



 



this Section 12 is intended or shall be construed to prevent Executive from
cooperating fully with any governmental investigation or review as required by
applicable law or regulation.
     13. Return of Materials. Executive shall, at any time upon the request of
the Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of any property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company, regardless of whether such
materials constitute proprietary information, provided that Executive shall be
under no obligation to return written materials acquired from third parties
which are generally available to the public. Executive acknowledges that all
such materials are, and will remain, the exclusive property of the Company.
     14. Scope of Covenants.
     (a) The Executive acknowledges that: (a) as a senior executive of the
Company he has and will have access to confidential information concerning not
only the business segments for which he may have been responsible (a
non-exhaustive summary of which appears in the Company’s reports on Forms 10-K
and 10-Q filed with the Securities and Exchange Commission), but the entire
range of businesses in which the Company was engaged; (b) that the businesses
segments for which he may have been responsible and the Company’s businesses are
conducted nation-wide; and (c) that the Company’s confidential information, if
disclosed or utilized without its authorization would irreparably harm the
Company in: (i) obtaining renewals of existing customers; (ii) selling new
business; (iii) maintaining and establishing existing and new relationships with
employees, agents, brokers, vendors; and (iv) other ways arising out of the
conduct of the businesses in which the Company and its affiliates are engaged.
     (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary that: (a) the scope of this Agreement be
national and international; (b) its breadth include the entire insurance
industry; and (c) the duration of the restrictions upon the Executive be as
indicated therein.
     (c) The Executive acknowledges that the Company’s customer, employee and
business relationships are long-standing, near permanent and therefore are of
critical value to the Company. The Executive agrees that neither any of the
provisions in this Agreement nor any enforcement of it by the Company alters or
will alter his ability to earn a livelihood for himself and his family, and
further that both said provisions and said enforcement are reasonably necessary
to protect the Company’s legitimate business and property interests and
relationships, especially those which he was responsible for developing or
maintaining. The Executive agrees that his actual

 



--------------------------------------------------------------------------------



 



or threatened breach of the covenants set forth in Sections 7 through 13 above
would cause the Company irreparable harm and that the Company would be entitled
to an injunction, in addition to whatever other remedies may be available, to
restrain such actual or threatened breach. The Executive agrees that if bond is
required in order for the Company to obtain such relief, such bond need only be
in a nominal amount and that he shall reimburse the Company for all costs of any
such suit, including the Company’s reasonable attorneys’ fees. The Executive
consents to the filing of any such suit against him in any of the state or
federal courts located in Illinois or any state in which Executive resides. He
further agrees that in the event of such suit or any other action arising out of
or relating to this Agreement, the parties shall be bound by and the court shall
apply the internal laws of the State of Illinois, irrespective of rules
regarding choice of law or conflicts of laws.
     (d) If he has not already done so, Executive agrees to be bound by and to
execute the Company’s Confidentiality, Computer Responsibility and Professional
Certification Agreement, a copy of which is attached hereto and incorporated by
reference herein.
     (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include all subsidiaries and affiliates of the Company and CNAF, as well as the
Company.
     15. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.
     16. Revision. The parties hereto expressly agree that in the event that any
of the provisions, covenants, warranties or agreements in this Agreement are
held to be in any respect an unreasonable restriction upon Executive or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said covenant,
warranty or agreement pertains, the period of time in which said covenant,
warranty or agreement operates or the scope of activity to which said covenant,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this Agreement
enforceable.
     17. Severability. Each of the terms and provisions of this Agreement is to
be deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     18. Binding Agreement; Assignment. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors, personal representatives
and assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venturer or general partner which conducts substantially all of the Company’s
business. Executive shall not assign any of his obligations or duties hereunder,
and any such attempted assignment shall be null and void.
     19. Controlling Law; Jurisdiction. This Agreement shall be governed by,
interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
     20. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement contains the entire agreement of the parties with regard to the
subject matter hereof, supersedes all prior agreements and understandings,
written or oral, and may only be amended by an agreement in writing signed by
the parties hereto.
     21. Additional Documents. Each party hereto shall, from time to time, upon
request of the other party, execute any additional documents which shall
reasonably be required to effectuate the intent and purposes of this Agreement.
     22. Incorporation. The introductory recitals hereof are incorporated in
this Agreement and are binding upon the parties hereto.
     23. Failure to Enforce. The failure to enforce any of the provisions of
this Agreement shall not be construed as a waiver of such provisions. Further,
any express waiver by either party with respect to any breach of any provision
hereunder by the other party shall not constitute a waiver of such party’s right
to thereafter fully enforce each and every provision of this Agreement.
     24. Survival. Except as otherwise expressly provided herein, the
obligations set forth in this Agreement shall survive the termination, for any
reason whatsoever, of Executive’s employment with the Company.
     25. Headings. All numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.
     26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid

 



--------------------------------------------------------------------------------



 



(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
        (a) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
        (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
        (c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
If to the Company:
CONTINENTAL CASUALTY COMPANY
333 S. Wabash
Chicago, IL 60604
Attn: Corporate Secretary
If to Executive:
D. Craig Mense
333 S. Wabash Avenue, 40th Floor
Chicago, Illinois 60604
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 26.
     27. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.

 



--------------------------------------------------------------------------------



 



     28. Arbitration of All Disputes. Except as otherwise provided hereinbelow,
any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final, binding and non-appealable
arbitration in Chicago, Illinois by three arbitrators. Except as otherwise
expressly provided in this Section 28, the arbitration shall be conducted in
accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by Executive, and the third shall be appointed
by the first two arbitrators. If the first two arbitrators cannot agree on the
third arbitrator within 30 days of the appointment of the second arbitrator,
then the third arbitrator shall be appointed by the Association. This Section 28
shall not be applicable with respect to any subject matter or controversy or
relating to the provisions of Sections 7 through 14 of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

          CONTINENTAL CASUALTY COMPANY
 
       
By:
  /s/ Stephen W. Lilienthal              
 
       
Title:
  President & Chairman of the Board              
 
       
/s/ D. Craig Mense
              D. Craig Mense

 